Citation Nr: 1131897	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  10-28 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for right shoulder disability.

2.  Validity of the Veteran's debt for overpayment of VA disability compensation benefits.

3.  Entitlement to service connection for a left shoulder disability, to include as secondary to right shoulder disability.

4.  Entitlement to special monthly compensation (SMC) for the Veteran based on the need for aid and attendance.
 

REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1942 to December 1945.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision and an October 2010 letter determination of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left shoulder disability and SMC based on the need for aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The additional claim of entitlement to waiver of recovery of overpayment of VA disability compensation has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's right shoulder disability is characterized by pain and limitation of motion, with no evidence of ankylosis.

2.  Effective January 2006, the Veteran was paid additional VA compensation benefits for aid and attendance for his wife.  Notice of this entitlement included information which set forth factors affecting the right to payment, including change in his marital status due to death, divorce, or annulment.

3.  In July 2010, the Veteran's wife died.  The Veteran's representative informed VA of her death immediately thereafter.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for right shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2010).

2.  An overpayment of VA compensation benefits was properly created.  38 U.S.C.A. §§ 5107, 5112 (West 2002); 38 C.F.R. § 3.500 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

The VCAA is not applicable to claims involving whether an overpayment was properly created. See Barger v. Principi, 16 Vet. App. 132 (2002).  Regarding the increased rating claim, the Veteran was sent a letter in September 2009 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim for an increased evaluation for the Veteran's right shoulder disability and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  It is noted that records from Lawrence Memorial Hospital are not associated with the claims file.  However, a February 2010 response to a records search revealed that the Veteran had not been treated at that facility for a shoulder disability within the previous two years.  Thus, the duty to assist was satisfied in this regard.  Moreover, 
the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Right Shoulder Disability

In September 2009, the Veteran requested a higher rating for his service-connected right shoulder disability.  Throughout the rating period on appeal, a 40 percent evaluation has been in effect.  

The record indicates that the Veteran is right-handed.  Therefore his right arm is his major extremity.  

Limitation of motion of the shoulder is evaluated under Diagnostic Code 5201.  The normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  The Veteran is currently in receipt of the maximum evaluation available under Diagnostic Code 5201, which is a 40 percent rating for limitation of motion to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Code 5201.

A higher evaluation is available under Diagnostic Code 5200 for ankylosis of scapulohumeral articulation.  See 38 C.F.R. § 4.71a.  Specifically, a 50 percent evaluation is warranted where ankylosis is unfavorable, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  The note associated with this diagnostic Code indicates that ankylosis contemplates movement of the scapula and humerus as one piece.  Id.

Impairment of the humerus is rated as 20 percent disabling where there is recurrent dislocation with infrequent episodes and guarding of movement only at the shoulder level.  Where there is recurrent dislocation with frequent episodes and guarding of all arm movements, a 30 percent rating is for application.  Fibrous union of the shoulder warrants a 50 percent rating.  Nonunion or false flail joint warrants a 60 percent evaluation.  Loss of humeral head or flail shoulder warrants an 80 percent evaluation.  Malunion of the humerus warrants a 20 percent evaluation for moderate deformity and a 20 percent evaluation for marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

The Veteran underwent a September 2009 VA medical examination in conjunction with this claim.  At that time, he complained of increased pain and stiffness in his right shoulder.  In January 2009, the Veteran suffered a stroke which weakened his left side, causing him to become more dependent on his right side.  Since his stroke he has used his right arm for all activities that he formerly did with his left arm.  His subjective complaints regarding the right shoulder were pain, stiffness, instability, and giving way.  He denied swelling, heat, redness, locking, dislocation, or subluxation.  He estimated his level of pain as three or four out of ten at rest, but ten out of ten during flare-ups, which occurred daily with use.  He was unable to do anything during a flare-up.  The Veteran did not use a brace or other assistive device for his right shoulder, but did use a cane for his leg and a walker at home.  

Upon physical examination, the Veteran's right shoulder was not found to exhibit edema, effusion, redness, or heat.  However, there was evidence of guarding.  There was bilateral tenderness to palpation over the acromioclavicular joint ligament.  Range of motion testing showed forward flexion from 0 to 80 degrees, abduction from 0 to 70 degrees, external rotation from 0 to 40 degrees, and internal rotation from 0 to 20 degrees., with pain at the end point of all ranges.  Three repetitions of range of motion testing resulted in increased pain, stiffness, and fatigue.  His muscle strength was four out of five.  Radiology reports found degenerative changes in the right glenohumeral joint, but no acute fracture-dislocation or periarticular soft tissue calcification.

In an October 2009 statement, the Veteran reported that his right shoulder disability necessitated the use of a cane or walker for balance.  He indicated that he had fallen in and around his house due to his difficulties with ambulation, in part due to his left-sided weakness that resulted from his 2008 stroke.

VA treatment records reflect complaints of limitation of motion and pain, which was aggravated by cane use.  

Based on the above findings, the Veteran's right shoulder disability most nearly approximates the criteria for a 40 percent disability evaluation.  Indeed, the right shoulder disability is characterized by pain and limitation of motion.  Again, in order to qualify for a 50 percent evaluation under Diagnostic Code 5200, the right shoulder disability would need to be characterized by unfavorable ankylosis.  38 C.F.R. § 4.71a.  In this case, while limitation of motion is shown, there is some range of motion and ankylosis, favorable or unfavorable, has not been shown.  

The Board has also considered whether a higher evaluation is available under a different diagnostic code.  An evaluation in excess of 40 percent is not available under Diagnostic Code 5203.  38 C.F.R. § 4.71a.  Although higher evaluations are available under Diagnostic Code 5202 for fibrous union of the humerus, nonunion of the humerus, and loss of head of the humerus, none of these conditions were noted in the radiology findings or indicated by the examiner.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected right shoulder disability, such as ankylosis, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

In sum, the Board finds that, at no time during the pendency of this claim for an increased rating, has the Veteran's right shoulder disability warranted an evaluation in excess of 40 percent based limitation of motion.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching these conclusions, the benefit of the doubt has been applied as appropriate.  See 38 U.S.C.A. § 5107(b).    

Validity of Debt

The record reflects that the Veteran has been in receipt of VA benefits since February 1956.  In a November 2006 rating decision, the Veteran was awarded an aid and attendance allowance for his wife, effective January 5, 2006.  The Veteran's wife died on July [redacted], 2010.  In a letter dated July [redacted], 2010, the Veteran's representative notified VA of her death.  

Under 38 C.F.R. § 3.500, the effective date of a discontinuance of an award due to death of a dependant is the last day of the month in which death occurred.  38 C.F.R. § 3.500(g)(2)(ii).  In this case that would be July 31, 2010.  

In an October 2010 payment change letter, VA notified the Veteran that his monthly award would be reduced by the portion of his previous award that accounted for aid and attendance of his wife, effective August 1, 2010.  By that time VA had issued two benefit checks, in September and October, for the prior amount.  Thus, the Veteran had received two-month's worth of additional benefits to which he was no longer entitled.

In an October 2010 statement, the Veteran's representative argued against the validity of the overpayment and against VA's recovery of same.  Specifically, the Veteran's representative argued that the additional money received by the Veteran was the result of VA's administrative error and therefore no overpayment was created.

The issue of validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of that indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).

In order for the Board to determine whether the overpayment was created properly, it must be established that the Veteran was not entitled legally to the benefits in question; if there was no legal entitlement, it must then be shown that VA was responsible solely for the Veteran being paid benefits erroneously.  When an overpayment has been made by reason of an erroneous award based solely upon administrative error, the reduction of that award cannot be made retroactive to form an overpayment of debt owed to VA from the recipient of the erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b); Erickson v. West, 13 Vet. App. 495, 499 (2000), withdrawn on other grounds, Erickson v. Gober, 20 Vet. App. 506 (2000).

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGCPREC 2-90 (Mar. 20, 1990).  Sole administrative error, however, may be found to occur only in cases where the Veteran neither had knowledge of, nor should have been aware of, the erroneous award.  Further, such error contemplates that neither the Veteran's actions nor his failure to act contributed to payment pursuant to an erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); see Jordan v. Brown, 10 Vet. App. 171 (1997) (finding that sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).

In this case, the record is clear that the Veteran was no longer legally entitled to aid and attendance benefits for his deceased wife as of July 31, 2010.  See 38 C.F.R. § 3.500(g)(2)(ii).  The Veteran's representative dutifully informed VA of her death in a July 2010 letter stating that he hoped timely notice to VA would avoid overpayment.  The July 2010 letter also notes that the representative would handle all tasks needed for the Veteran as he was in poor health and correspondence from VA upset him.  

Unfortunately, correction to the Veteran's benefit payment was not made in time to avoid overpayment in the September and October checks.  Based on the July 2010 letter, the Veteran's representative clearly knew that the Veteran's monetary benefit as of August 1, 2010, would be less than the earlier checks.  Thus, when the monthly amount remained unchanged for September and October, the Veteran should have been aware that the award was erroneous.  The representative was clearly aware of this impending reduction when he diligently informed VA of the Veteran's wife's death and the Board has no reason to believe that this representative would not have alerted the Veteran to this.  While the two-month lag time is regrettable, there is no indication that the Veteran was unaware of an impending reduction following the death of his wife.  When his disability benefit checks continued at the same amount, he should have known that an error had occurred.  Thus an overpayment was validly created.  In so finding, the Board makes no determination as to whether such overpayment should be waived.  Again, the question of waiver of overpayment is not in appellate status at this time, and is being referred back for appropriate action.


ORDER

Entitlement to an evaluation in excess of 40 percent for right shoulder disability is denied.

The overpayment of VA compensation benefits was properly created.


REMAND

Left Shoulder Disability

The Veteran has claimed entitlement to service connection for left shoulder disability secondary to his service connected right shoulder disability.  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran has a current diagnosis of degenerative joint disease of the left shoulder.  Furthermore, the Board notes that he is service-connected for a right shoulder disability.  The remaining question is whether there is a causal connection between his service connected right shoulder disability and his left shoulder disability.  The medical evidence of record does not speak to that question and so an examination and opinion addressing that issue is necessary.

Additionally, the Board is cognizant of the paired organs rule, which allows certain combinations of service-connected and non-service connected disabilities across organ pairs to be treated as if both were service connected for compensation purposes.  See 38 U.S.C.A. § 1160; 38 C.F.R. § 3.383.  Absent a finding of service connection for a current left shoulder disability, this rule would be implicated if the Veteran's bilateral shoulder disabilities both resulted in the functional equivalent of the loss or loss of use of his hands.  38 U.S.C.A. § 1160(a)(4); 38 C.F.R. § 3.383(a)(4).  The evidence of record does not establish the functional equivalent of the loss or loss of use of the Veteran's right hand due to his service connected right shoulder disability.  Nevertheless, the examiner is also asked to comment of the functional limitation of any current left shoulder disability, regardless of its etiology.

Aid and Attendance

Special monthly compensation (SMC) is warranted when a veteran, as a result of service-connected disability, is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

The evidence of record includes an October 2009 Aid and Attendance form, completed by a private doctor, that discusses the Veteran's need for aid and attendance based on several disabilities, including the Veteran's stroke.  
Currently, the Veteran's sole service-connected disability is his right shoulder disability.  However, this is subject to change, pending the results of the medical nexus opinion ordered above.  Moreover, the presence of additional disabilities that further limit the Veteran's ability care for himself on a daily basis is not a bar to an award of SMC for aid and attendance if the evidence of record shows that his service-connected disabilities alone would be sufficient to render the Veteran so helpless as to be in need of regular aid and attendance of another person.  As such, this issue is inextricably intertwined with the issue of service connection for left shoulder disability.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any left shoulder disorder found.  The claims file must be reviewed in conjunction with the examination.  Specifically, the VA examiner should answer the following question:

a.  Is it at least as likely as not (i.e., 50 percent or more probable) that any current left shoulder disorder is proximately due to, the result of, or aggravated by the already service-connected right shoulder disability.  Aggravation is defined as the permanent worsening of a disorder beyond its natural progression.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

b.  Does the Veteran's left shoulder disability, if any is found, result in functional limitation equivalent to the loss or loss of use of his left hand, arm, and/or shoulder?

c.  This examiner should then address in the examination report whether the following are present as a result of the Veteran's service-connected right shoulder disability and any current left shoulder disability that is found to be proximately due to, the result of, or aggravated by this right shoulder disability: inability to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this does not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacking at the back, etc.); inability to attend to the wants of nature; inability to feed himself through loss of coordination of the upper extremities or through extreme weakness; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

2.  Thereafter, the RO/AMC should readjudicate the claims of waiver of recovery of overpayment, service connection for left shoulder disability, and entitlement to SMC based on the need for aid and attendance in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


